SUB-ADVISORY AGREEMENT This Sub-Advisory Agreement is made as of the 19th day of November, 2007, by and between The NCF Investment Department of New Covenant Trust Company, N.A. (the “Adviser”) and Santa Barbara Asset Management, Inc., a wholly owned subsidiary of Nuveen Investments (the “Sub-Adviser”). WHEREAS, pursuant to an agreement dated as of June 30th, 1999 (the “Advisory Agreement”) as amended and restated on May 14, 2001, the Adviser serves as investment adviser to New Covenant Funds, a Delaware statutory trust and an open-end management investment company (the “Trust”), which has filed a registration statement (the “Registration Statement”) under the Investment
